Citation Nr: 1532727	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-47 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypothyroidism to include as due to exposure to herbicides.
 
2.  Entitlement to service connection for renal cell carcinoma, status post left nephrectomy. 

3.  Entitlement to an initial compensable rating for post-operative scar, status post left foot fusion, proximal interphalangeal, 2nd 3rd and 4th toes (claimed as hammertoes).
 
4.  Entitlement to an initial compensable rating for post-operative scar, right foot (claimed as hammertoes).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in June 2012.  A transcript of the hearing is in the claims folder. 

In October 2012, the Board in, part, remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for hypothyroidism to include as due to exposure to herbicides and entitlement to service connection for renal cell carcinoma, status post left nephrectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's post-operative scar, status post left foot fusion, proximal interphalangeal, 2nd 3rd and 4th toes was not deep, unstable, tender, or painful on examination, and did not lose covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affect any function.

2.  The Veteran's left foot disability is manifested by symptomology most consistent with no more than moderate disability.

3.  Throughout the appeal period, the Veteran's post-operative scar, right foot was not deep, unstable, tender, or painful on examination, and did not lose covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affect any function.

4.  The Veteran's right foot disability is manifested by symptomology most consistent with no more than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for post-operative scar, status post left foot fusion, proximal interphalangeal, 2nd 3rd and 4th toes are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7802 (2008); Diagnostic Codes 5003, 5010, 5281, 5284 (2014).

2.  The criteria for an initial 10 percent rating for post-operative scar, right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7802 (2008); Diagnostic Codes 5003, 5010, 5281, 5284(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a December 2007 letter, prior to the date of the issuance of the appealed July 2008 rating decision.  The December 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The December 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also noted that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a May 2008 and February 2013 VA examination.  Per the October 2012 remand instructions, the Veteran also underwent a VA examination in February 2013.  The May 2008 and February 2013 examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the May 2008 and February 2013 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board finds that the RO substantially complied with the October 2012 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's June 2012 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Higher Initial Ratings Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2014).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2014). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of bilateral foot pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Factual Background and Analysis

The Veteran underwent a VA examination in May 2008.  The Veteran reported being diagnosed with hammertoe which had existed since 1971.  As a result, he had pain located at the toe area.  The pain occurred 2 to 3 times a day.  The pain was an aching pain that travelled to his ankles.  The pain could be elicited by physical activity and was relieved by rest and medication.  At rest he did not have any pain, weakness, stiffness, swelling or fatigue.  While standing or walking he had pain and swelling but no weakness, stiffness, or fatigue.  The Veteran reported that he did not experience any functional impairment from his condition.  On examination, there was a scar present at the 2nd toe of each foot with identical surgical scars measuring about 3cm by 1cm.  The scar had hypopigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  An examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He did not require assistive devices for ambulation.  Range of motion of the left and right ankles was from 0 to 20 degrees dorsiflexion, and 0 to 45 degrees plantar flexion.  The joints were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no indication of malunion to the os calcis or evidence of astralgus on the left or right foot.  Examination of the right and left feet revealed no tenderness, painful motion, weakness, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the great right and left toes.  Gait was within normal limits.  Pes planus and pes cavus were not present.  There were no hammer toes found on examination of the feet.  Morton's Metatarsalgia was not present.  No hallux valgus and hallux rigidus were present.  The Veteran did not show any limitation with standing and walking.  He did not require any support with his shoes.  The examiner noted that for the Veteran's claimed condition of a hammer toe deformity, there was no diagnosis because there was no pathology to render a diagnosis.  The examiner also indicated that there was no effect on the Veteran's occupation or daily activities.
	
Per the October 2012 remand instructions, the Veteran underwent a VA examination in February 2013.  The Veteran reported that he was diagnosed with hammer toes in the 1970's.  He reported having foot surgery in 1991 where he underwent an osteotomy and fusion.  Currently he experienced daily pain that was 6/10 on the pain scale and more with walking.  However, he had no limitations on walking.  His left 2nd, 3rd and 4th toes were rigid and his 2nd and 3rd toes of his right foot were rigid.  An examination revealed a 2cm zig zag scar on top of the 2nd toes of the right and left foot as well as a 1cm linear scar on the 3rd and 4th toes.  There was loss of motion of the PIP joints of both of those toes.  X-rays demonstrated postsurgical fusion of the left 2nd, 3rd and 4th proximal interphalangeal joints.  The right foot showed postsurgical fusion of the PIP joints on the 2nd and 3rd toes.  There was probable degenerative joint disease in the interphalangeal joint of the left first toe.  A small bilateral plantar calcaneal spur was noted.  The Veteran did not have hammer toes, Morton's neuroma or metatarsalgia.  The Veteran did not have hallux valgus.  He did have mild or moderate hallux rigidus of both feet.  He did not have pes cavus or malunion or nonunion of the tarsal or metatarsal bones.  There was no evidence of bilateral weak foot.  There were no scars that were painful and/or unstable.  The total area of all the related scars was not greater than 39 square cm.  The Veteran did not use any assistive devices.  Degenerative or traumatic arthritis was demonstrated in both feet.  The Veteran's bilateral foot condition did not impact his ability to work.  The examiner noted that the Veteran had hammer toes that were surgically corrected.  The toes then became rigid with fusions of the joint.

The July 2008 rating decision granted service connection for post-operative scar, status post, left foot fusion, proximal interphalangeal joints, 2nd, 3rd and 4th toes at a noncompensable rating, effective October 25, 2007 under Diagnostic Code 7802.  The July 2008 rating decision also granted service connection for post-operative scar, right foot at a noncompensable rating, effective October 25, 2007 under Diagnostic Code 7802.

During the pendency of this claim, the criteria for evaluating disabilities of the skin under 38 C.F.R. § 4.118 (Schedule of Ratings-Skin) were revised.  The revised criteria are applicable to claims filed on or after October 23, 2008.  They do not apply to the Veteran's claim because it was received on October 25, 2007, prior to the effective date of the schedular changes and he has not requested application of the new criteria to his claim.

Prior to October 23, 2008, the schedular criteria provided as follows: Scars other than on the face, head or neck were rated under Diagnostic Codes 7801 through 7805, based on size and based on whether such scars were deep versus superficial, stable versus unstable, or painful on examination.  Notes to the Diagnostic Codes state that a "deep" scar is one associated with underlying soft tissue damage; a "superficial" scar is one not associated with underlying soft tissue damage; and an "unstable" scar is one where for any reason there is frequent loss of covering of skin over the scar.

Under Diagnostic Code 7801 (scars other than head, face or neck that are deep or cause limited motion), a 10 percent rating is assigned for scars having an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is assigned for qualifying scars having an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is assigned for qualifying scars having an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent rating is assigned for qualifying scars having an area or areas exceeding 144 square inches (929 sq. cm.).

Under Diagnostic Code 7802 (scars other than on the head, face or neck that are superficial and that do not cause limited motion), a 10 percent rating is assigned for qualifying scar(s) having an area or areas of 144 square inches (929 sq. cm.) or more. Note (1) to Diagnostic Code 7802 states that qualifying scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.

Under Diagnostic Code 7803 (scars that are superficial but unstable), a 10 percent rating is assigned for qualifying scars.

Under Diagnostic Code 7804 (superficial scars painful on examination), a 10 percent rating is assigned for qualifying scars.  Note (2) to Diagnostic Code 7804 states a 10-percent evaluation is for application for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Under Diagnostic Code 7805 (other scars) provides for rating the scars based on limitation of function of the affected part.
.  
The evidence of record reflects that the Veteran's service-connected residual scars were not deep, unstable, tender, or painful on examination, and did not lose covering repeatedly.  The scars also did not cover an area exceeding 39 square centimeters, or adversely affects any function.  Accordingly, the scars do not more nearly reflect the criteria for a compensable rating.

A compensable evaluation is not warranted under any potentially applicable provision for scarring as the evidence of record does not show scars that are deep, cause limitation of motion, are in excess of 39 square centimeters, are associated with underlying soft tissue damage, are unstable, or are painful upon examination.  Thus, an initial compensable rating under Diagnostic Codes 7801-7805 for scars must be denied.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805.  Furthermore, there is no basis for a staged rating.  Neither the lay nor the medical evidence reflects that the disability met the criteria for a compensable rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board observes that the Veteran testified at his June 2012 hearing that a separate rating was warranted for bilateral hammertoes, in addition to his current ratings for scarring.  

Under Diagnostic Code 5282, a noncompensable rating is warranted for hammertoe of single toes.  The maximum 10 percent rating is assigned when there is hammertoe of all toes of the foot without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

However, as specifically noted by the May 2008 and February 2013 VA examination reports, the Veteran does not have a current diagnosis of hammer toes.  Accordingly, a compensable evaluation under Diagnostic Code 5282 is not warranted.

The Veteran does however have additional disabilities of the bilateral feet as the February 2013 VA examiner indicated that he had hallux rigidus of both feet and degenerative or traumatic arthritis in both feet.

Disabilities of the foot are rated under diagnostic codes 5276 to 5284.  The Board will accordingly consider all of those codes to determine whether there is an applicable code which would provide the Veteran with a compensable rating based on his symptoms.

Regarding the diagnosis of hallux rigidus, Diagnostic Codes 5280 and 5281 provide a 10 percent rating for severe unilateral hallux valgus or hallux rigidus, regardless of whether it is severe (equivalent to amputation of great toe) or is post-operative, with resection of metatarsal head.  A noncompensable rating is assigned for less severe impairment of a great toe. 

As indicated by the February 2013 VA examiner, the Veteran has been diagnosed with mild to moderate hallux rigidus.  As noted above however, in order to warrant a compensable rating for hallux rigidus under Diagnostic Code 5281, the hallux rigidus must be severe.  Accordingly, based on the February 2013 VA examination findings, a compensable rating for severe hallux rigidus is not warranted.

Regarding the diagnosis of traumatic arthritis in both feet, the Board notes that traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5284 provides a 10 percent rating for moderate "foot injuries, other."  A 20 percent rating is warranted for moderately severe residuals.  A 30 percent rating is warranted for severe residuals.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Having carefully reviewed the Veteran's complaints, VA treatment records and examinations and when affording the Veteran the benefit of the doubt, the Board finds the Veteran's bilateral foot condition to include a arthritis of the great toe of the left foot, is entitled to an initial rating of 10 percent for "moderate" symptoms under Diagnostic Code 5284.  The most recent February 2013 VA examiner indicated that the Veteran currently experienced daily pain that was 6/10 on the pain scale.  While he had no limitations with walking, his pain also increased with walking.  The examiner noted that the Veteran's 2nd, 3rd and 4th toes of the left foot and 2nd and 3rd toes of his right foot were rigid.   It is based on these examination findings that the Board finds a 10 percent rating warranted under Diagnostic Code 5284.  Notably, the Veteran had multiple rigid toes and his bilateral foot problems caused moderate impairment to the extent that he has constant daily pain that increases with walking.

However, there is no indication that his bilateral feet exhibited the criteria necessary to be assigned a higher 20 percent rating.  While indicative of moderate symptoms, the evidence does not show moderately severe or severe symptoms at any time during the appeal.  On the contrary, the May 2008 VA examination report notes that the Veteran had a normal gait with no limitations with standing and walking.  The examiner further observed that the Veteran's foot disabilities had no effect on his occupation or daily activities.  Likewise, the October 2012 examiner noted that despite daily pain, the Veteran had no limitation walking and did not impact his ability to work.  Accordingly, the Board concludes that moderately severe disability is not shown.  Therefore, the criteria for a rating in excess of 10 percent are not met under Diagnostic Code 5284.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca. The Board finds the Veteran's complaints of pain and functional impairment in his left and right feet to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of moderately severe symptomatology required to warrant the next higher evaluation.  The functional impairment, however, is considered by the 10 percent rating currently assigned. 

The Board has considered the applicability of other Diagnostic Codes.  There is evidence that the Veteran has degenerative arthritis in his bilateral feet, but as noted under Diagnostic Code 5003 and Diagnostic Code 5279, he would be entitled to no more than the 10 percent he is currently entitled to under Diagnostic Code 5284.  As such, ratings based upon arthritis or metatarsalgia are not warranted. 

The evidence also does not show that the Veteran has flatfoot, weak foot, an acquired claw foot, malunion or nonunion of the tarsal or metatarsal bones or other foot injuries in the feet to warrant an initial rating in excess of 10 percent under Diagnostic Codes 5276, 5277, 5278 and 5283.

As a result and when affording the Veteran the benefit of the doubt, the Board finds that an initial 10 percent disability evaluation is warranted for both the Veteran's service-connected post-operative scar, status post left foot fusion, proximal interphalangeal, 2nd 3rd and 4th toes and his service-connected post-operative scar, right foot.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected left and right foot disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected left and right foot disabilities.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial 10 percent rating for post-operative scar, status post left foot fusion, proximal interphalangeal, 2nd 3rd and 4th toes (claimed as hammertoes) is granted, subject to the laws and regulations governing the payment of monetary benefits.
 
Entitlement to an initial 10 percent rating for post-operative scar, right foot (claimed as hammertoes) is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for hypothyroidism to include as due to exposure to herbicides and for renal cell carcinoma, status post left nephrectomy.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the Veteran's renal cell carcinoma claim, as noted above, the Board remanded this matter in October 2012 for further development.  As part of the October 2012 remand, the Board instructed the RO to provide an etiological medical opinion for the claim for service connection for renal cell carcinoma.  

The instructions specifically indicated that as service connection had been granted for hypertension with hypertensive renal insufficiency, the examiner was to determine whether the Veteran's renal cell carcinoma, status post left nephrectomy disability was either the result of his service-connected hypertension with hypertensive renal insufficiency or his presumed in-service herbicide exposure.

The Board notes that pursuant to the October 2012 Board's remand, the Veteran was afforded an examination in February 2013.  The examiner opined that it was less likely than not that the Veteran's renal cell cancer was from herbicide exposure while he was in Vietnam.  The examiner noted that the Veteran did not have renal insufficiency until 5 years after his kidney was removed.

However, while the February 2013 VA examiner opined that it was less likely than not that the Veteran's renal cell cancer was from herbicide exposure while he was in Vietnam, the examiner failed to specifically address whether the Veteran's renal cancer was the result of his service-connected hypertension with hypertensive renal insufficiency as instructed by the October 2012 Board remand instructions.

Accordingly, the February 2013 examination report does not comply with the Board's October 2012 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On remand, an appropriate examiner should render an opinion in accordance with the Board's October 2012 directives to provide an adequate examination which provides a rationale that specifically addresses whether the Veteran's renal cancer was the result of his service-connected hypertension with hypertensive renal insufficiency.  Consequently, a new remand is required to comply with the holding of Stegall.

Regarding the Veteran's claim for hypothyroidism to include as due to exposure to herbicides or as secondary to service-connected hypertension with hypertensive renal insufficiency, pursuant to the October 2012 Board's remand, the Veteran was afforded an examination in February 2013.  The VA examiner indicated that the Veteran's hypothyroid was found in 2009 when the Veteran was 60 years old.  Hypothyroid was commonly found in the aging population and was therefore less likely than not from the Veteran's service-connected hypertension with hypertensive renal insufficiency or from his presumed exposure to herbicides. 

However, the Boards notes that while the February 2013 VA examiner determined that the Veteran's hypothyroidism disability was not caused by or related to his service-connected hypertension with hypertensive renal insufficiency disability or to presumed herbicide exposure, the examiner did not address whether the Veteran's service-connected hypertension with hypertensive renal insufficiency has aggravated his claimed hypothyroidism disability.  Thus, this opinion does not adequately address whether the Veteran's service-connected hypertension with hypertensive renal insufficiency disability aggravated his hypothyroidism disability.  

As such the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for hypothyroidism and for renal cell carcinoma, status post left nephrectomy disabilities to include as secondary to a service-connected lumbar hypertension with hypertensive renal insufficiency.

Accordingly, the Board finds that the February 2013 VA examiner should amend his examination report in accordance with the Board's October 2012 directives cited herein to determine whether or not the Veteran's hypothyroidism and renal cell carcinoma, status post left nephrectomy disabilities were caused or aggravated by his service-connected hypertension with hypertensive renal insufficiency disability.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the VA examiner that examined the Veteran in February 2013.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether:

(a)  It is at least as likely as not (50 percent probability or greater) that the Veteran's renal cell carcinoma, status post left nephrectomy disability is proximately due to or the result of either (1) service-connected hypertension with hypertensive renal insufficiency disability or (2) in-service herbicide exposure;

(b)  If the renal cell carcinoma, status post left nephrectomy disability is not proximately due to a hypertension disability, proffer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the renal cell carcinoma, status post left nephrectomy disability has been permanently aggravated beyond its natural progression by the service-connected hypertension with hypertensive renal insufficiency disability.  

(c) It is at least as likely as not (50 percent probability or greater) that the Veteran's hypothyroidism disability is proximately due to or the result of either (1) service-connected hypertension with hypertensive renal insufficiency disability or (2) in-service herbicide exposure;

(d)  If the hypothyroidism disability is not proximately due to a hypertension disability, proffer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hypothyroidism disability has been permanently aggravated beyond its natural progression by the service-connected hypertension with hypertensive renal insufficiency disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


